Exhibit 10.28

Thomas F. Gallagher

EMPLOYMENT AGREEMENT

AGREEMENT dated as of the 3rd day of April 2007 between Thomas F. Gallagher,
whose address is 313 Tarbert Drive, West Chester, Pennsylvania 19382
(“Executive”), and BJ’ s Wholesale Club, Inc., a Delaware corporation, whose
principal office is One Mercer Road, Natick, Massachusetts (“Employer” or
“Company”).

WITNESSETH

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated October 4, 2002 (“2002 Agreement);

WHEREAS, the Company and Executive desire to amend and restate the 2002
Agreement for the mutual benefit of both parties thereto; and

WHEREAS, the Company and Executive agree that upon the execution of this
Agreement, the 2002 Agreement shall be replaced in its entirety and, as of the
Effective Date hereof, shall have no force and effect.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the sufficiency of which is acknowledged by each party, and intending to
be legally bound hereby, the Company and Executive agree as follows:

 

  1. Employment and Duties.

1.1 Employment. As of the Effective Date, Executive is employed by the Company
and serves the Company as its Executive Vice President, Club Operations, and the
Company agrees to continue to employ and to retain the Executive in such
capacity or other capacities as designated by the Chief Executive Officer
(“CEO”) or his/her designee from time to time. The Executive shall remain
employed by the Company pursuant to the terms of this Agreement subject to the
termination provisions of Section 3 below.

1.2 Duties. As of the Effective Date, Executive shall serve the Company as its
Executive Vice President, Club Operations to serve in such capacity or other
capacities as designated by the Board of Directors, the CEO or his/her designee
from time to time. During the term of this Agreement, the Executive shall serve
the Company faithfully, diligently and to the best of his/her ability and shall
devote substantially all of his/her business time, energy and skill to the
affairs of the Company as necessary to perform the duties of his/her position,
and he shall not assume a position in any other business without the express
written permission of the CEO; provided that the Executive may upon disclosure
to the CEO (i) serve in any capacity with charitable or not-for-profit
enterprises so long as there is no material interference with the Executive’s
duties to the Company and (ii) make any passive investments where



--------------------------------------------------------------------------------

Executive is not obligated or required to, and shall not in fact, devote any
managerial efforts. The Company shall have the right to limit Executive’s
participation in any of the foregoing endeavors if the CEO believes, in his/her
sole and exclusive discretion, that the time being spent on such activities
infringes upon, or is incompatible with, the Executive’s ability to perform the
duties under this Agreement.

 

  2. Compensation and Benefits.

2.1 Base Salary. Executive shall receive a Base Salary at the rate of $375,000
per year. Such Base Salary shall be subject to periodic adjustment from time to
time as determined by the Board of Directors in its sole discretion. Base Salary
shall be payable in such manner and at such times as the Company shall pay base
salary to other similarly situated executive employees.

2.2 Policies and Fringe Benefits. The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein that may be adopted from time to time by the Company. The
Executive shall be eligible to participate in all benefit programs that the
Company establishes and makes available to all of its executives on such terms
as the Board of Directors shall determine, if any, to the extent that the
Executive meets the eligibility requirements to participate as set forth in the
applicable plan or policy. Nothing herein limits the Company’s right to modify,
change, limit eligibility or discontinue any plan or policy at any time, with or
without prior notice.

2.3 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable and appropriate travel, entertainment and other expenses incurred or
paid by the Executive in connection with, or related to, the performance of
his/her responsibilities or services under this Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company from
time to time.

2.4 Withholding. All salary and other compensation payable to the Executive
pursuant to this Agreement shall be subject to applicable taxes and
withholdings.

 

  3. Termination of Employment and Benefits Upon Termination.

3.1 General. Executive’s employment pursuant to this Agreement shall terminate
upon the earliest to occur of (i) the Executive’s death, (ii) a termination by
reason of disability, (iii) a termination by the Company with or without Cause,
(iv) a termination by the Executive, or (v) expiration of the Initial Term and
any renewals or extensions thereof, unless at the expiration of such Initial
Term, renewals or extensions thereof the Company determines that Executive’s
employment will continue under separate terms and conditions. Whenever the
Executive’s employment shall terminate, and regardless of the reason for such
termination, effective that same date he shall resign all offices, appointments
and/or other positions Executive may hold with the Company including, but not
limited to, any parent corporation, subsidiaries or divisions of the Company or
any such parent.

 

-2-



--------------------------------------------------------------------------------

3.2 Termination Due to Death. Executive’s employment shall automatically
terminate upon the date of Executive’s death. No compensation or other benefits
shall be payable to or accrue to Executive hereunder except as follows:

(a) (i) all amounts earned but unpaid hereunder through the date of termination
with respect to salary, automobile allowance and vested but unused vacation;
(ii) to the extent not already paid, any amounts to which Executive is entitled
under the Company’s Management Incentive Plan (“MIP”) for the fiscal year ended
immediately prior to the date of termination; (iii) his/her vested account
balance under the BJ’s Wholesale Club, Inc. 401(k) Savings Plan for Salaried
Employees; and (iv) any unreimbursed expenses incurred in accordance with
Company policy (collectively, “Earned Obligations”);

(b) any amounts the Executive would have been entitled to receive under the
Company’s MIP had the Executive remained employed by the Company until the end
of the fiscal year during which the termination of employment occurs (prorated
for the period of active employment during such fiscal year). All such amounts,
if any, will be paid to the Executive’s estate at the same time as other MIP
payments for the year in which the termination occurs are paid; and

(c) any payments or benefits under other plans of the Company to the extent such
plans provide for benefits following Executive’s death.

3.3 Termination Due to Disability. Executive’s employment may be terminated by
reason of Executive’s disability, upon notice to Executive, in the event of the
inability of Executive to perform his/her duties hereunder by reason of
disability, whether by reason of injury (physical or mental), illness (physical
or mental) or otherwise, incapacitating Executive for a continuous period
exceeding one hundred twenty (120) days, as certified by a physician selected by
Executive and the Company in good faith. No compensation or other benefits shall
be payable to or accrue to Executive hereunder except as follows:

(a) all Earned Obligations;

(b) any amounts the Executive would have been entitled to receive under the
Company’s MIP plan had the Executive remained employed by the Company until the
end of the fiscal year during which the termination of employment occurs
(prorated for the period of active employment during such fiscal year). All such
amounts, if any, will be paid at the same time as other MIP payments for the
year in which the termination occurs are paid; and

(c) any payments or benefits under other plans of the Company to the extent such
plans provide for benefits following a termination of employment due to
disability.

3.4 Termination by the Company for Cause or by the Executive. The Company may
terminate the Executive’s employment at any time for Cause by providing
Executive notice of such termination. For the purpose of this Agreement,
termination by the Company for Cause shall refer to the Company’s termination of
the Executive’s employment because it has determined, in its sole and exclusive
discretion, that he has: (i) refused or failed to devote his/her full normal
working time, skills, knowledge, and abilities

 

-3-



--------------------------------------------------------------------------------

to the business of the Company and in promotion of its interests or he has
failed to fulfill directives of the CEO, the CEO’s designee or the Board of
Directors; (ii) engaged in activities involving dishonesty, willful misconduct,
willful violation of any law, rule, regulation or policy of the Company or
breach of fiduciary duty; (iii) committed larceny, embezzlement, conversion or
any other act involving the misappropriation of the Company’s funds or property;
(iv) been convicted of any crime which reasonably could affect in an adverse
manner the reputation of the Company or Executive’s ability to perform his/her
duties hereunder; (v) been grossly negligent in the performance of his/her
duties; or (vi) materially breached this Agreement including, but not limited
to, his/her obligations set forth in Sections 4 and 5 below. If Executive’s
employment terminates pursuant to this Section 3.4 by the Company for Cause or
by reason of the Executive’s resignation at any time, Executive shall only
receive the Earned Obligations, if any, through his/her termination date.
Nothing herein waives any rights the Company may have for damages or equitable
relief.

3.5 Termination by the Company Without Cause. The Company may terminate
Executive’s employment without Cause at any time effective upon Executive’s
receipt of notice of such termination. No compensation or other benefits shall
be payable to or accrue to Executive in the event of his/her termination without
cause except as follows:

(a) all Earned Obligations;

(b) Subject to the Executive entering into a binding and irrevocable release of
claims and separation agreement prepared by the Company, the Executive shall be
eligible to receive:

(1) continuation of Base Salary for a period of twenty-four (24) months (the
“Severance Period”), payable in such manner and at such times as Executive’s
Base Salary was being paid immediately prior to such termination;

(2) if the Executive elects to continue to participate in the Company’s medical
and/or dental plans for team members pursuant to a valid COBRA election (and if
and only if such participation is legally and contractually permissible), an
amount equal to the difference between the Executive’s actual COBRA premium
costs and the amount the Executive would have paid had Executive continued
coverage as an employee under the Company’s applicable health plans without
regard to the pre-tax benefits the Executive would have received under the BJ’s
Wholesale Club, Inc. Flexible Benefits Plan provided, however, that the
Company’s obligations under this clause 3.5(b)(2) shall (A) not extend beyond
the Severance Period, (B) be eliminated if the Executive discontinues COBRA
benefits or (C) be reduced or eliminated to the extent that Executive receives
similar coverage and benefits under the plans and programs of a subsequent
employer or entity or becomes eligible for similar coverage under a spouse’s
employer;

 

-4-



--------------------------------------------------------------------------------

(3) any amounts Executive would have been entitled to receive under the
Company’s MIP had the Executive remained employed by the Company until the end
of the fiscal year during which the termination of employment occurs (prorated
for the period of active employment during such fiscal year). All such amounts,
if any, will be paid at the same time as other MIP payments for the year in
which the termination occurs are paid; and

(c) payments or benefits under other plans of the Company to the extent that the
plans provide for benefits following a termination of employment.

Notwithstanding the foregoing, the payments and benefits described in
Section 3.5(b) above shall immediately terminate, and the Company shall have no
further obligations to Executive with respect thereto, in the event that
Executive (i) becomes employed by Wal-Mart Stores, Inc., Costco Wholesale
Corporation, Sam’s Clubs, or any of their respective subsidiaries or affiliates;
or (ii) breaches any provision of Sections 4 or 5 of this Agreement.

 

  4. Non-Competition and Non-Solicitation.

4.1 Restricted Activities. While the Executive is employed by the Company and
for a period of twenty-four (24) months after the termination or cessation of
such employment for any reason, the Executive will not directly or indirectly:

(a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business. A business or enterprise shall
be deemed competitive if it shall operate a chain of membership warehouse clubs
(by way of example, but not limitation, Sam’s Club or Costco), warehouse stores
selling food and/or general merchandise that includes a warehouse store located
within 10 miles of any “then existing” BJ’s Wholesale Club warehouse store, or
any other business that competes with the Company. Competitive business or
enterprise also includes any store or business operated or owned by Wal-Mart
Stores, Inc., Costco Wholesale Corporation, or any of the respective affiliates
thereof. The term “then existing” shall refer to any such warehouse store that
is, at the time of termination of the Executive’s employment, operated by the
Company or any of its subsidiaries or divisions or under lease for operation as
aforesaid; or

(b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the termination or cessation of the
Executive’s employment with the Company; provided that this clause (ii) shall
not apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of six months or
longer at the time of such solicitation, hiring or employment.

 

-5-



--------------------------------------------------------------------------------

4.2 Extension of Restrictions. If the Executive violates the provisions of
Section 4.1, the twenty-four (24) month period referred to in Section 4.1 shall
recommence and the Executive shall continue to be bound by the restrictions set
forth in Section 4.1 until a period of twenty-four (24) months has expired
without any violation of such provisions.

4.3 Interpretation. If any restriction set forth in Section 4.1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

4.4 Equitable Remedies. The restrictions contained in this Section 4 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 4 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 4, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

  5. Proprietary Information.

5.1 Proprietary Information.

(a) The Executive agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of the Company. The Executive
will not disclose any Proprietary Information to any person or entity other than
employees of the Company or use the same for any purposes (other than in the
performance of his/her duties as an employee of the Company) without written
approval by an executive officer of the Company, either during or after his/her
employment with the Company, unless and until such Proprietary Information has
become public knowledge without fault by the Executive.

(b) The Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the

 

-6-



--------------------------------------------------------------------------------

Company to be used by the Executive only in the performance of his/her duties
for the Company. All such materials or copies thereof and all tangible property
of the Company in the custody or possession of the Executive shall be delivered
to the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his/her employment. After such delivery, the Executive shall
not retain any such materials or copies thereof or any such tangible property.

(c) The Executive agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his/her obligation to return materials and tangible property set
forth in paragraph (b) above also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.

5.2 Equitable Remedies. The restrictions contained in this Section 5 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 5 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 5, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

6. Other Agreements. The Executive represents that his/her performance of all
the terms of this Agreement and the performance of his/her duties as an employee
of the Company do not and will not breach any agreement with any prior employer
or other party to which the Executive is a party (including without limitation
any nondisclosure or non-competition agreement). Any agreement to which the
Executive is a party relating to nondisclosure, non-competition or
non-solicitation of employees or customers is listed on Schedule A attached
hereto.

 

  7. Miscellaneous.

7.1 Notices. Any notice delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 7.1.

7.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

-7-



--------------------------------------------------------------------------------

7.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

7.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof), except as may be preempted by
ERISA. Any action, suit or other legal proceeding arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Executive each consents to the
jurisdiction of such a court. The Company and the Executive each hereby
irrevocably waives any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business; provided, however,
that the obligations of the Executive are personal and shall not be assigned by
him/her.

7.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion. Notwithstanding the foregoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of Section 4.1(a), the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.

7.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

7.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

* * * * *

 

-8-



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ

THIS AGREEMENT AND UNDERSTANDS AND AGREES TO ALL OF THE

PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

BJ’S WHOLESALE CLUB, INC.      

Herbert J Zarkin

     

Thomas F. Gallagher

Chairman of the Board       Executive Vice President, Club Operations
President & Chief Executive Officer       ATTEST:  

 

      WITNESS:  

 

                   

 

-9-



--------------------------------------------------------------------------------

SCHEDULE A

Agreements containing Restrictive Covenants

Schedule A

Executive’s initials                     